Winslow, J.
We deem it unnecessary to decide the question of the title to the land from which the logs were cut, although that question was elaborately argued. The plaintiff claims to own a lot of logs, which, at the commencement of the action, were in possession of the defendant boom company. The defendant Brown also claims to own these same logs. The defendant boom company refused to delivér the logs to the plaintiff. The action is brought to compel delivery of the logs to plaintiff by the aid of a mandatory injunction in equity. It seems plain that plaintiff has a clear and adequate remedy by action of replevin or trover, if it can substantiate its title to the. logs. This objection was affirmatively and specifically raised by the answer of the defendant Brown, and substantially by the answer of the boom company. Both defendants are shown to be solvent. No injury is shown which money *428damages will not make good. Upon familiar principles, a court of chancery will not use the extraordinary remedy of injunction in such a case.
By the Court.— Order reversed, and cause remanded for further proceedings according to law.